Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-21-00008-CV

                                IN RE Leticia R. BENAVIDES, Relator

                                           Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: January 27, 2021

PETITION FOR WRIT OF INJUNCTION AND PROHIBITION DENIED

           Relator has filed a petition for writ of injunction and prohibition. Our power to issue such

writs is limited to the enforcement of this court’s jurisdiction. See TEX. GOV’T CODE § 22.221(a).

Having reviewed the petition and record, we conclude relator has not shown the issuance of a writ

of injunction or prohibition is necessary to enforce our jurisdiction. We therefore deny the petition.

See TEX. R. APP. P. 52.8(a).

                                                      PER CURIAM




1
 This proceeding arises out of Cause No. 2020-PB7-000138-L-1, styled In re Estate of Carlos Y. Benavides, Jr.,
Deceased, pending in the County Court at Law No. 1, Webb County, Texas, the Honorable Hugo Martinez presiding.